         Case 7:21-mj-03591-UA Document 4 Filed 04/01/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                    CONSENT TO PROCEED BY
                                                              VIDEO OR TELE CONFERENCE
                     -against-


Dimas Ramirez                                                 7:21-mj-03591
                      Defendant(s).
                                                    -X


Defendant Dimas Ramirez hereby voluntarily consents to participate in the following proceeding
via EEI videoconferencing or ^ teleconferencing:


|X| Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty PWChange of Plea Hearing

D Bail/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




Dimas Ramirez by Su<UU^t^ ^^                         ^S/^^&^AA ^^-^/^
Defendant's Signature                              Defendant's Counsel's ^fgnature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dimas Ramirez                                      Susanne Brody
Print Defendant's Name                             Print Counsel's Name



This proceeding was conducted by reliable vid^6r telephone^Q^venCm^
                                                       .A^'^l^" ^f^S'W^'
                                                     ^s^y ..^^^^
Apri!1. 2021
Date
